Mr. Justice Waterman delivered the opinion of the Court. That the fund in question was derived from real estate, as the result of the condemnation of, and payment for, lands, does not affect its character when received in money by the deceased, and handed to Mr. McCagg. Personal property is distributed in accordance with the law of the intestate’s domicile. Kent’s Commentaries, 12th Ed., Vol. 2, p. 430, 431; Russell v. Madden, 95 Ill. 485; Young v. Wittenmyre, 123 Ill. 303; Cooper v. Beers, 143 Ill. 25; Walker v. Welker, 55 Ill. App. 118. Undoubtedly Mr. McCagg held this money in trust for its owner, Mrs. Yore, but such trust did not change its character or situs; it was still personal property belonging to Mrs. Yore, and therefore descendible in accordance with the law of her domicile. Any personal property kept in this State, as horses, cows, furniture, promissory notes or money, may be, by the laws of this State, here taxed, perhaps under the present law is taxable here, but such taxation does not change the legal situs of such property, or affect the rule as to its distribution. The will of Mrs. Yore, as to the character of her property, speaks as of the date of her decease; at that time the fund in question had been paid to her. There is no evidence showing that Mr. McCagg kept the identical money, or evidence of money belonging to Mrs. Yore. On the contrary, it appears that he paid out, at previous times, portions of the fund received by him in a cashier’s check. The subject of the situs and descent of personal property is so fully and ably discussed in Cooper v. Beers, 143 Ill. 25, that further comment is unnecessary. The judgment of the Circuit Court is affirmed.